      Case: 1:21-cv-00320 Document #: 50 Filed: 03/22/21 Page 1 of 2 PageID #:4206



                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 WHAM-O Holding, LTD. et al,                            )
                                                        )
                                       Plaintiff,       )   Case No.: 1:21-cv-00320
 v.                                                     )
                                                        )   Hon. Judge Robert M. Dow, Jr.
 The Partnerships and                                   )
 Unincorporated Associations                            )   Hon. Mag. Judge Jeffrey T. Gilbert
 Identified on Schedule A,                              )
                                                        )
                                       Defendants.      )

                                     Motion for Extension of Time

NOW COME Defendants Leanus and HWGhhq7h (“Defendants”), by and through their

undersigned counsel, and hereby move this Court to extend the time to file a response to the

Complaint. In support of their motion, Defendants state as follows:

1. Plaintiffs filed their Complaint on January 20, 2021. [Dkt. 1].

2. Defendants were ostensibly served with process on February 12, 2021. [Dkt. 26].

3. Defendants have been substantively and quantitatively involved in settlement negotiations with

      Plaintiffs.

4. Despite their diligence, Defendants need a short additional time to settle, or exhaust the

      prospect thereof and respond to Plaintiffs’ Complaint.

5. This Court may, for good cause, extend the time by which Defendants’ response is due after the

      time has expired if Defendants failed to act because of excusable neglect. Fed. R. Civ. P.

      6(b)(1)(B).

6. Defendants respectfully request this Court extend the date on which Defendants are to have

      filed response(s) to Plaintiffs’ Complaint, if ultimately necessary, to April 12, 2021.

7. This Motion has been filed in good faith and is not interposed for purposes of delay.

8. This is the first motion for an extension of time filed by Defendants.

                                                                                                Page 1 of 2
    Case: 1:21-cv-00320 Document #: 50 Filed: 03/22/21 Page 2 of 2 PageID #:4207



9. Plaintiffs have requested whether Plaintiffs would oppose the requested extension. As of the

   filing of this motion, Plaintiffs have not indicated whether they oppose Defendants’ requested

   extension.

WHEREFORE, for the foregoing reasons, Defendants respectfully request that this Honorable

Court enter an Order:

   a) extending the date on which Defendants’ response(s) to Plaintiffs’ Complaint are due to

         April 12, 2021.

Dated:          March 22, 2021

                                                               /s/Adam E. Urbanczyk
                                                               Adam E. Urbanczyk
                                                               AU LLC
                                                               564 W. Randolph St. 2nd Floor
                                                               Chicago, IL 60661
                                                               adamu@au-llc.com
                                                               Ph: (312) 715-7312
                                                               Fax: (312) 646-2501

                                                               Attorney for Defendants




                                                                                         Page 2 of 2
